TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00096-CV


                                     Erica Bruce, Appellant

                                                 v.

             Texas Department of Protective and Regulatory Services, Appellee


         FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY,
          NO. 04-1748-FC2, HONORABLE JOHN MCMASTER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Erica Bruce filed her notice of appeal with this Court on February 16, 2006.

Because the complete record was filed as of April 27, Bruce’s brief in this accelerated appeal was

due May 17. See Tex. R. App. P. 38.6(a). On June 6, we sent a notice to Bruce that her brief was

overdue and that, unless she submitted a proper response by June 16, her appeal would be dismissed

for want of prosecution. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). No response was

submitted, and this Court sent a second notice to Bruce on June 21, with a response due July 3.

               To date, Bruce has not responded to the Court’s notices. Accordingly, we dismiss

the appeal for want of prosecution. See id.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: August 9, 2006